*210By the Court,
McArthur, J.:
Upon the first point presented, we are of opinion that a notice of appeal which sets forth with reasonable certainty the decree appealed from, the Court in which the decree was rendered, the time when rendered, the names of the parties and the fact that one party or the other intends to appeal therefrom to the Supreme Court,' is a sufficient notice in a suit in equity. If a_ party desires to appeal from a judgment in an action at law the grounds of error must be specified, but by reason of Subdivision 1, ?¿ 527 of the Civil Code it is otherwise when an appeal is taken from a decree in a suit in equity.
This being an appeal from a decree, we deem the notice of appeal sufficient.
The second point depends upon the construction of Subdivision 2 of § 527 (Laws 1870), which reads as follows: “Within ten .days from the service of appeal, the appellant shall file with the Clerk an undertaking, as hereinafter provided. Within five days thereafter the adverse party shall except to the sufficiency of the sureties in the undertaking or he shall be deemed to have waived his right thereto.” We are of opinion that the word “thereafter,” used in said subdivision, refers to the time when the undertaking is filed. Exceptions, therefore, to the sufficiency of the sureties on the undertaking on appeal must be made within five days from the filing of the undertaking.
Hence the motion is denied.